EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into effective as of
March 13, 2006 by and between The Shaw Group Inc, a Louisiana corporation
(collectively with its affiliates and subsidiaries hereinafter referred to as
“Company”), and David P. Barry (“Employee”).

WHEREAS, the Company employs Employee and desires to continue such employment
relationship and Employee desires to continue such employment;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment by the Company, on the terms and conditions set forth in this
Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this agreement (the “Term”) shall be two
(2) years commencing on the date hereof, and shall be automatically renewed on
each day following the date hereof so that on any given day the unexpired
portion of the Term of this Agreement shall be two (2) years. Notwithstanding
the foregoing provision, at any time after the date hereof the Company or
Employee may give written notice to the other party that the Term of this
Agreement shall not be further renewed from and after a subsequent date
specified in such notice (the “fixed term date”), in which event the Term of
this Agreement shall become fixed and this Agreement shall terminate on the
second anniversary of the fixed term date.

3. Employee’s Duties. During the Term of this Agreement, Employee shall to serve
as the President of the Nuclear Division of the Company or such other similar
position, with such duties and responsibilities as may from time to time be
assigned to him by the Board of Directors (the “Board”), the Chief Executive
Officer, or the President of the Company as the case may be, provided that such
duties are consistent with the customary duties of such position.

Employee agrees to devote his full attention and time during normal business
hours to the business and affairs of the Company and to use reasonable best
efforts to perform faithfully and efficiently his duties and responsibilities.
Employee shall not, either directly or indirectly, enter into any business or
employment with or for any person, firm, association or corporation other than
the Company during the Term of this Agreement; provided, however, that Employee
shall not be prohibited from making financial investments in any other company
or business or from serving on the board of directors of any other company,
subject to the provisions set forth in the Company’s Code of Conduct or similar
guidelines. Employee shall at all times observe and comply with all lawful
directions and instructions of the Board.

4. Compensation.

a) For services rendered by Employee under this Agreement, the Company shall pay
to Employee a base salary (“Base Compensation”) of $420,000 per annum payable in
accordance with the Company’s customary pay periods and subject to customary
withholdings. The amount of Base Compensation may be reviewed by the Board on an
annual basis as of the close of each fiscal year of the Company and may be
increased as the Board may deem appropriate. In the event the Board deems it
appropriate to increase Employee’s annual base salary, said increased amount
shall thereafter be the Base Compensation. Employee’s Base Compensation, as
increased from time to time, may not thereafter be decreased unless agreed to by
Employee. Nothing contained herein shall prevent the Board from paying
additional compensation to Employee in the form of bonuses or otherwise during
the Term of this Agreement.

b) Employee will be eligible to participate in Company’s annual management
incentive plan as established by the Board as may be amended from time to time,
with bonus to be a minimum 25% and with a potential bonus of 200% of Employee’s
Base Compensation. The initial target bonus will be set at 70% of Base
Compensation.

c) Employee will be granted a signing bonus of $1,000,000 to be paid as soon as
practicable following commencement of employment and no later than 60 days
following the agreed-upon start date. Signing bonus is subject to applicable tax
withholdings. In the event employee voluntarily terminates employment (but not
in the event of Death or Disability) or is terminated for “Misconduct” (as
defined below) prior to the completion of 60 months of employment, Employee will
be required to repay to the Company a pro-rata portion of the signing bonus as
computed on a monthly basis. For avoidance of doubt, for every month less than
60, Employee would be required to return $16,666.67 to the Company. Company and
Employee acknowledge that any such repayment will be reduced for any taxes
Employee has previously payed in connection with such bonus. However, Employee
shall use his best efforts to obtain a refund of all such taxes, in which case,
any refund shall be payable to the Company.

5. Additional Benefits. In addition to the Base Compensation provided for in
Section 4 herein, Employee shall be entitled to the following:

(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of the Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation.

(b) Vacation. Employee shall be entitled to four (4) weeks of vacation per year,
without any loss of compensation or benefits.

(c) General Benefits. Employee shall be entitled to participate in (i) the
various Employee benefit plans or programs provided to the Employees of the
company in general, including but not limited to, health (including ExecuCare),
dental, disability, 401K and life insurance plans, and (ii) the Flexible
Perquisites Plan, which is reserved for selected executives and provides
reimbursement for a choice of certain benefits of 4% of Employee’s Base
Compensation in each caleadar year. (A menu of available benefits will be
provided.) Benefits are subject to the eligibility requirements with respect to
each of such benefit plans or programs, and such other benefits or perquisites
as may be approved by the Board during the Term of this Agreement. Nothing in
this paragraph shall be deemed to prohibit the Company from making any changes
in any of the plans, programs or benefits described in this Section 5, provided
the change similarly affects all executive officers of the Company similarly
situated.

(d) Long Term Incentive Awards. Upon commencement of employment, Employee will
be granted 35,000 stock options, the price of which will be the closing price of
the shares on the first date of employment, which will vest in annual
installments of 25% each, with full vesting after four years. Upon commencement
of employment, Employee will also be granted 15,000 shares of Shaw restricted
stock which will vest in annual installments of 33% per year, with full vesting
after three years. Employee will be eligible to participate in the Company’s
discretionary Long Term Incentive plan during the course of employment with the
Company, subject to the terms and conditions of the applicable plan. The overall
target value of the combined grants of stock options and restricted stock will
be in the range of 120% of Base Compensation. All stock-based awards are subject
to shareholder approval of shares to be allocated to the Company’s Long Term
Incentive plans and subject to approval of the Compensation Committee of the
Board in its absolute discretion. Upon the resignation for Good Reason as
defined in Section 7 (e), death or discharge as defined in Sections 7 (b), and
(c) (i), or disability as defined in Section 7 (d), Employee shall be considered
as immediately and totally vested in any and all stock options, restricted stock
or other similar awards previously made to Employee by the Company or its
subsidiaries under any Long Term Incentive Plan duly adopted by the Board (such
options or similar awards are hereinafter collectively referred to as
“Options”). In the event that the Options become vested under this paragraph,
Employee will be allowed not less than one year from the date of such vesting in
which to exercise such options.

6. Confidential Information. Employee, during the Term, may have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company. As to such
confidential information, Employee agrees as follows:

(a) During the employment of Employee with the Company and thereafter Employee
will not, either directly or indirectly, disclose to any third party without the
written permission of the Company, nor use in any way (except as required in the
course of his employment with the Company) any confidential information, secret
or proprietary information of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6 (a), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such confidential information.

(b) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee which contain any confidential, secret or proprietary information of
the Company.

7. Termination This Agreement may be terminated prior to the end of its Term as
set forth below:

(a) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, his position at any time by providing written notice of
resignation to the Company in accordance with Section 11 hereof. In the event of
such resignation, except in the case of resignation for Good Reason (as defined
below), this Agreement shall terminate and Employee shall not be entitled to
further compensation pursuant to this Agreement other than the payment of any
unpaid Base Compensation accrued hereunder as of the date of Employee’s
resignation.

(b) Death. If Employee’s employment is terminated due to his death, any benefit
payable pursuant to the Company’s benefit plans will be paid to Employee’s
surviving spouse or estate, and one (1) year of paid group health and dental
insurance benefits shall be provided by the Company to Employee’s surviving
spouse and the minor children, and after said payments and provision of
insurance benefits, this Agreement shall terminate and the Company shall have no
obligations to Employee or his legal representatives with respect to this
Agreement other than the payment of any unpaid Base Compensation. Employee shall
be considered as immediately and totally vested in any and all Options
previously made to Employee by Company or its subsidiaries.

(c) Discharge.

(i) The Company may terminate Employee’s employment for any reason at any time
upon written notice thereof delivered to Employee in accordance with Section 11
hereof. In the event that Employee’s employment is terminated during the Term by
the Company for any reason other than his Misconduct or Disability (both as
defined below), then (A) the Company shall pay in lump sum in cash to Employee,
within fifteen (15) days following the date of termination, an amount equal to
the product of (i) Employee’s Base Compensation as in effect immediately prior
to Employee’s termination, multiplied by (ii) the Remaining Term, (B) for the
Remaining Term, the Company, at its cost, shall provide or arrange to provide
Employee (and, as applicable, Employee’s dependents) with disability, accident
and group health insurance benefits substantially similar to those which
Employee (and Employee’s dependents) were receiving immediately prior to
Employee’s termination; however, the welfare benefits otherwise receivable by
Employee pursuant to this clause (B) shall be reduced to the extent comparable
welfare benefits are actually received by Employee (and/or Employee’s
dependents) during such period under any other employer’s welfare plan(s) or
program(s) , with Employee being obligated to promptly disclose to the Company
any such comparable welfare benefits, (C) in addition to the aforementioned
compensation and benefits, the Company shall pay in lump sum in cash to Employee
within fifteen (15) days following the date of termination an amount equal to
the product of (i) Employee’s highest bonus paid by the Company during the most
recent two (2) years immediately prior to the Date of Termination, multiplied by
(ii) the Remaining Term, (D) Employee shall be considered as immediately and
totally vested in any and all Options previously made to Employee by Company or
its subsidiaries and (E) Employee will retain all portions of the signing bonus
paid to Employee.

(ii) Notwithstanding the foregoing provisions of this Section 7, in the event
Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any unpaid Base Compensation accrued through the Date of
Termination. As used herein, “Misconduct” means (a) willful breach or habitual
neglect by Employee to substantially perform his duties with the Company (other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness) after written notice to Employee and thirty days to cure,
(b) the engaging by Employee in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (c) the misappropriation
or attempted misappropriation of a material business opportunity of the Company,
including attempting to secure any personal profit in connection with entering
into any transaction on behalf of the Company, (d) the intentional
misappropriation or attempted misappropriation of any of the Company’s funds or
property; or (e) commission of a felony or engaging in any other conduct
involving fraud or dishonesty which is demonstrably injurious to the Company.

(d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, except that Employee shall (1) be paid monthly (but only for up to a
twelve (12) month period beginning with the Date of Termination) the amount by
which Employee’s monthly Base Compensation exceeds the monthly benefit received
by Employee pursuant to any disability insurance covering Employee; (2) continue
to receive paid group health and dental insurance benefits for Employee and his
dependents for up to twelve (12) month period beginning with Date of
Termination; and (3) be considered as immediately and totally vested in any and
all Long Term Incentive Awards or Options previously granted to Employee by
Company or its subsidiaries.

(e) Resignation for Good Reason. Employee shall be entitled to terminate his
employment for Good Reason as defined herein. If Employee terminates his
employment for Good Reason he shall be entitled to the compensation and benefits
provided in Paragraph 7 (c) (i) hereof. “Good Reason” shall mean the occurrence
of any of the following circumstances without Employee’s express written consent
unless such breach or circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect hereof:

(1) the material breach of any of the Company’s obligations under this Agreement
without Employee’s express written consent,

(2) the continued assignment to Employee of any duties inconsistent with his
position;

(3) the failure by the Company to pay to Employee any portion of Employee’s
compensation on the date such compensation is due;

(4) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by other executive officers who have
entered into similar employment agreements with Employer under any of the
Company’s medical, health, accident, and/or disability plans in which Employee
was participating immediately prior to such time; or

(5) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 13 hereof.

In addition, the occurrence of any Corporate Change (as defined below), shall
constitute “Good Reason” hereunder, but only if Employee gives notice of his
intent to terminate his employment within ninety (90) days following the
effective date of such Corporate Change.

A “Corporate Change” shall occur if (i) in the event a) Company shall not be the
surviving entity in any merger or consolidation (or survives only as a
subsidiary of another entity), or (b) the Company sells all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary) and in either event you are not retained in your position or
comparable position, or (ii) the Company is dissolved and liquidated.

(f) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 7(c)(ii) or 7(d), or by Employee under Section 7(e),
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 11 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which, if by the Company and is for
Misconduct or Disability, shall set forth in reasonable detail the reason for
such termination of Employee’s employment, or in the case of resignation by
Employee for Good Reason, said notice must specify in reasonable detail the
basis for such resignation. A Notice of Termination given by Employee pursuant
to Section 7(e) shall be effective even if given after the receipt by Employee
of notice that the Board has set a meeting to consider terminating Employee for
Misconduct. Any purported termination for which a Notice of Termination is
required which is not effected pursuant to this Section 7(f) shall not be
effective.

(g) Date of Termination, Etc. “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 days following the date the Notice of Termination is given.
Notwithstanding the foregoing, in the event Employee is terminated for
Misconduct, the Company may refuse to allow Employee access to the Company’s
offices (other than to allow Employee to collect his personal belongings under
the Company’s supervision) prior to the Date of Termination.

(h) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except that any severance amounts payable to Employee pursuant to the
Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Sections 7(c)(i) or 7(e).

(i) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position he would have been if such
payment and gross-up payments had not constituted Excess Parachute Payments.

8. Non-Compete.

8.1 No Other Activities. Employee agrees that during the term of this Agreement,
he shall not, directly or indirectly, represent or otherwise engage in or
participate in, the business or ventures of any person, firm, partnership,
association, or corporation other than the Company, without first obtaining the
written consent of the Company. Employee further agrees that during the term of
this Agreement, he shall not, directly or indirectly, solicit or attempt to
solicit any products or agreements for the purpose of using the products or
agreements in the formation of a business outside of the Company, regardless of
whether any such products or the subject of such agreements are then being
handled by the Company.

8.2 Non-Disclosure. Employee further agrees that he will not, during or after
the term of his employment, disclose to any person, firm, partnership,
association, or corporation, the names and addresses of any past or present
customers, or prospective customers, of the Company, any of their methods or
practices of obtaining business, their trade secrets, consultant contracts and
the details thereof, their pricing policies, their operational methods, their
marketing plans or strategies, their business acquisition plans and all other
information pertaining to the business of the Company that is not publicly
available. Employee agrees to keep all information gained as a result of his
relationship with the Company on a confidential basis and shall not disclose
that information to anyone not authorized by the Company to receive information.
If Employee should cease, either voluntarily or involuntarily, to be an employee
of the Company he hereby expressly agrees that, for a period of six (6) months
following termination of his employment, he shall not assist any competitor or
prospective competitor located in the territories serviced by the Company (as
set forth in Attachment 1 or otherwise) during his employment in any way
detrimental to the Company through the use of any information gained as a result
of his employment with the Company. Employee agrees that all computer programs,
print-outs, customer lists, methods, forms, systems and procedures used by the
Company constitute the exclusive property and will remain the exclusive property
of the Company and agrees that he will not disclose any of these matters without
the prior written permission of the Company.

8.3 Non-Solicitation, etc. In further consideration of the other terms and
provisions of this Agreement, and to protect the vital interests of the Company,
upon termination of his employment, for a period of i) six (6) months if
Employee is terminated, other than for cause, or resigns for Good Reason, ii)
six (6) months if Employee voluntarily resigns or is terminated for cause,
Employee agrees and binds himself that he shall not, directly or indirectly, or
as a member, shareholder, officer, director, consultant or employee of any other
person or entity, compete with the Company or own, manage, operate, join,
control or participate in the ownership, management, operation, or control of,
or become employed by, consult or advise, or be connected in any manner with any
business or activity which is in actual, direct or indirect competition or
anticipated competition with the Company within those counties, parishes,
municipalities or other places listed in Attachment 1 annexed hereto and made a
part hereof, so long as the Company carries on the business presently conducted
by the Company, being the supply of industrial piping systems for new
construction and retrofit projects, which includes design and engineering
services, piping system fabrication, manufacturing and sale of specialty pipe
fittings, design and fabrication of pipe support systems and industrial and
commercial engineering, construction and maintenance. Not by way of limitation
or exclusion, Employee shall not, within the aforesaid locations and during the
aforesaid time period, call upon, solicit, advise or otherwise do, or attempt to
do, business with any customers or distributors of the Company with whom the
Company had any dealings during the period of Employee’s employment hereunder or
take away or interfere or attempt to interfere with any custom, trade, business
or patronage of the Company or interfere with or attempt to interfere with any
officers, employees, distributors, representatives or agents of the Company or
employ or induce or attempt to induce any of them to leave the employ of the
Company or violate the terms of their contracts, or any employment arrangements,
with the Company. Employee acknowledges and agrees that any breach of the
foregoing covenant not to compete would cause irreparable injury to the Company
and that the amount of injury would be impossible or difficult to fully
ascertain. Employee agrees that the Company shall, therefore, be entitled to
obtain an injunction restraining any violation, further violation or threatened
violation of the covenant not to compete hereinabove set forth, in addition to
any other remedies that the Company may pursue.

8.4 Duration. If any period referred to in any of this Article 8 shall be
finally determined by a court to exceed the maximum period which is permissible
by applicable law, the said period shall be reduced to the maximum period
permitted by such law.

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company or any of its affiliated
companies and for which Employee may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Employee may have under any Options
with the Company or any of its affiliated companies.

10. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

12. Validity. The invalidity or unenforcability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used herein, the term “Company” shall include any successor to its business
and/or assets as aforesaid which executes and delivers the Agreement provided
for in this Section 13 or which otherwise becomes bound by all terms and
provisions of this Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs distributees, devisees and
legatees. if Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement is an integration of the parties agreement; no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, except
those which are set forth expressly in this Agreement. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF LOUISIANA.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to ‘be an original but all of which together will
constitute one and the same instrument.

16. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Baton
Rouge, Louisiana in accordance with the rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
Jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.

IN WITNESS WHEREOF, the parties have executed this Agreement on March 13, 2006
effective for all purposes as provided above.

         
THE SHAW GROUP INC. By Name:
    —  
 
       

Thomas A. Barfield, President

EMPLOYEE:

Name:     

David P. Barry

